Case 3:20-cv-01232-PAD Document6 Filed 07/10/20 Page 1 of 2
Case 3:20-cv-01232-PAD Document 3-1 Filed 05/19/20 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action

nn
UNITED STATES DISTRICT COURT

for the

District of Puerto Rico

Jose A. Ramos Ramos, Orlando Mendez Lopez

Plaintiffs)
Y,

 

Civil Action No, 20-CV-1232(PAD)

Jorge Haddock, Sindicato de Trabajadores de la
Universidad de Puerto Rico

Defendant(s)

ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Sindicato de Trabajadores de la Universidad de Puerto Rico
1006 Vallejo Street
San Juan, PR 00925

A lawsuit has been filed against you.

Within 2] days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Angel J. Valencia-Gatell, Esa.
8001 Braddock Road, Suite 600
Springfield, VA 22160

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

MARIA ANTONGIORGLJORDAN, ESO.
CLERK OF COURT

x4

tals

 
 
  
 

 

Digitally signed by Antonia
-! + Redriguez-Gonzalez
jm a Sete Date: 2020.05.19 09:26:51 -04'00'

oa

a

Date: __ O5/ 19/2020

 

 

Signature of Clerk or Deputy Clerk
Case 3:20-cv-01232-PAD Document 6 Filed 07/10/20 Page 2 of 2
Case 3:20-cv-01232-PAD Document 3-1 Filed 05/19/20 Page 4 of 4

AQ 440 (Rev. O12) Summons ina Civil Acuon {Page 25

Sauer prea eee
Civil Action No. 20-CV-1232(PAD

)

PROOF OF SERVICE
(This section should nat be filed with the court unless required by Fed. R. Civ, P. 4 (1)

Sat de Fired es to — J de Le

This summons for (name of individiel and title, if any) ee dow! Se enc! de | fp. uf et. i co
was reecived by me on date) 3 / ZO /Ze oe retoes gies an

 

O I personally served the summons on the individual at (place)

ON felate,) ; OF

(1 [lett the summons at the individual’s residence or usual place of abode with (name)

 

. 4 person of suitable age and discretion who resides there,

on fdare) _ , and mailed a copy a ihe so la S last known address; or
ban Al. 4 se Pennies
7 | served the summons on frame of incdivietiuent) ai Ad hic: ive Assis Ss —s _ who is

 

designated by law to accept scrvice of proccss on + behalf Of fname ef arganization) ee ar hy Behn ‘ds.
Towbajude Os de bes Ayia idud d& bik Brn (date) fs Ef Zo 20 ; OF

1 | returned the summons uncxecuted because - or

 

 

TT Other (specif:

My fees are $ for travel and $ lor services, for a total of $ 0.00

[ declare under penalty of perjury that this information is true.

 

eet .
Date: uv 7 = 2ezo

Seep s signature

Nod Abs thide boy - Pave leg al

Printed name and title

 

 

 

Server's adalrecs

 

Additional information regarding attempted service, etc:
